MEMORANDUM **
Andranik Yegonyan, a native and citizen of Armenia, appeals from the order of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We *242have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
The BIA’s adverse credibility finding was supported by substantial evidence. In particular, Yegonyan testified that his alleged memory problems were caused by a head injury from a beating four years before. In contrast, he stated to a doctor that he had never suffered a head injury and that the trouble began fifteen years prior, while he was in the military. Given the logical incompatibility of these statements, we cannot say that “no reasonable factfinder” could fail to find him credible. Cf. Singh v. Ashcroft, 801 F.3d 1109, 1112 (9th Cir.2002). We thus deny the petition as to the asylum and withholding of removal applications.
Because Yegonyan’s claims under the CAT are based on the same facts the IJ found not credible, and Yegonyan does not point to any other basis for relief that should have been considered, we find that he failed to establish eligibility for CAT relief. See Farah v. Ashcroft, 848 F.3d 1153, 1156-57 (9th Cir.2003).
Yegonyan’s remaining contentions lack merit.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.